Citation Nr: 1110235	
Decision Date: 03/15/11    Archive Date: 03/30/11

DOCKET NO.  09-30 113	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to recognition of the appellant as the surviving spouse of the Veteran for the purposes of Department of Veterans Affairs (VA) death benefits, to include dependency and indemnity compensation (DIC). 


REPRESENTATION

Veteran represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The Veteran had active service from July 1942 to February 1944.  He died in 1981.  The appellant was his first wife. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a July 2008 determination of the Columbia, South Carolina, Regional Office (RO) of the VA.  


FINDINGS OF FACT

1.  The Veteran and appellant were married in January 1943 in the state of Massachusetts.

2.  The Veteran and appellant were divorced as of October 1965 in the state of Florida.

3.  The Veteran's October 1981 death certificate documents that the Veteran was married to someone other than the appellant at the time of his death. 


CONCLUSION OF LAW

The requirements for recognition of the appellant as the Veteran's surviving spouse for VA death benefit purposes have not been met.  38 U.S.C.A. §§ 101(3), 103, 1310, 1541, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.1(j), 3.50-3.55 (2010).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to inform the appellant of the evidence needed to substantiate her claim and to assist her in developing the relevant evidence.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  The United States Court of Appeals for Veterans Claims (hereinafter referred to as "the Court") has held, however, that the provisions of the VCAA do not apply to a claim if resolution of the claim is based on statutory interpretation, rather than consideration of the factual evidence.  Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001).  In the instant case, the facts are not in dispute. Resolution of the appellant's appeal is dependent on interpretation of the statutes and regulation defining a "surviving spouse."  The Board finds, therefore, that the provisions of the VCAA and its implementing regulation are not applicable to the adjudication of the issue now before the Board.

The Board notes that it could be argued that VA failed to fulfill its duty to assist the appellant by not exploring the possibility of having the divorce decree between the appellant and the Veteran declared invalid under applicable law.  Although VA may have a duty to assist a claimant in obtaining relevant evidence, VA is not obligated to pursue possible legal actions on behalf of a claimant.  See Gober v. Derwinski, 2 Vet. App. 470, 472 (1992) (the duty to assist is not a license for a "fishing expedition" to determine if there might be some unspecified information which could possibly support a claim); see also Hilkert v. West, 11 Vet. App. 284 (1998), rev'd on other grounds, 12 Vet. App. 145 (1999) (VA's duty to assist does not require VA to prove the claim with the claimant only in a passive role).  In addition, as will be further discussed below, the Veteran was remarried following his divorce from the appellant, and the appellant does not argue that the divorce between her and the Veteran was invalid.  Further action on this issue by the Board is not, therefore, warranted.  As the appellant's claim is being denied, the matter of notice regarding the assignment of a disability rating and effective date for such award is not at issue.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom Hartman v. Nicholson, 483 F.3d 1311 (Fed Cir. 2007).

In addition, it is noted that the appellant was the plaintiff in the divorce action against the Veteran.

Furthermore, given the Board's finding herein, that the appellant is not the Veteran's spouse for the purposes of VA death benefits, any heightened duty to assist in her claim as set forth in Hupp v. Nicholson, 21 Vet. App. 342, 352-53 (2007), infra, is rendered moot. 

Factual Background and Legal Analysis

The facts relevant to the appellant's claim are not in dispute.  The evidence of record establishes that the appellant and the Veteran were married in the state of Massachusetts in January 1943.  They were divorced in the state of Florida in October 1965.  The Veteran died in October 1981.  His death certificate indicates that he was married to someone other than the appellant at the time of his death.  This person filed a claim for DIC, but a December 1981 rating decision denied service connection for the cause of the Veteran's death.

In May 2008, the RO received the appellant's claim of entitlement to DIC benefits as his surviving spouse.  In her claim, she states that her relationship to the Veteran was "Former Spouse". 

As noted, the record shows that the appellant and the Veteran were married in the state of Massachusetts in January 1943.  They were divorced in the state of Florida in October 1965.  The appellant has not asserted that the October 1965 judgment of divorce between her and the Veteran is invalid or that she was unaware of its existence.  In fact, documents on file show that she was the plaintiff, seeking the divorce.

The record further shows that the Veteran remarried in March 1966.  The marriage license is in the claims folder.  The Veteran's October 1981, death certificate indicates that he remained married to his second wife at the time of his death.  

In support of her claim, the appellant has submitted evidence and argument to the effect that the Veteran promised to give her his VA benefits as part of his alimony and child support payments.  She notes that this agreement was ratified in a court order.  She further argues that she did not receive all of the money to which she was entitled.  Finally, she appears to argue that as the former wife of a Veteran who was in receipt of benefits, she should also be entitled to receive benefits. 

DIC benefits are payable to the surviving spouse of a Veteran if the Veteran died from a service-connected disability, or if the Veteran was entitled to a 100 percent disability rating from VA for 10 years prior to his death.  38 U.S.C.A. §§ 1310, 1318 (West 2002 & Supp. 2009).  Death pension benefits are payable to the surviving spouse of a Veteran of a period of war who otherwise meets the eligibility requirements.  38 U.S.C.A. § 1541.

An individual is the Veteran's surviving spouse if she entered into a marriage with him that is considered valid under the laws of the jurisdiction in which they resided at the time of the marriage, or the law of the place where the parties resided when the right to benefits accrued.  The individual must also have been the lawful spouse of the veteran at the time of his death.  In addition, she must have lived with the veteran continuously from the date of marriage to the date of his death, unless the separation was due to the misconduct of, or procured by, the veteran, without the fault of the spouse.  In order to qualify as the Veteran's surviving spouse she must not have remarried, or lived with another person of the opposite sex and held herself out openly to the public to be the spouse of such other person.  38 U.S.C.A. §§ 101(3), 101(31) (West 2002); 38 C.F.R. §§ 3.1(j), 3.50 (2010).

Where an attempted marriage of a claimant to the Veteran was invalid by reason of a legal impediment, the marriage will nevertheless be deemed valid if the following requirements are met: (a) the marriage occurred one year or more before the Veteran died, or existed for any period of time if a child was born of the purported marriage or prior to such marriage; (b) the claimant entered into the marriage without knowledge of the impediment; (c) the claimant cohabited with the Veteran continuously from the date of marriage until his death; (d) no claim has been filed by a legal surviving spouse who has been found entitled to gratuitous death benefits other than accrued monthly benefits covering a period prior to the veteran's death.  See 38 U.S.C.A. § 103 (West 2002); 38 C.F.R. § 3.52 (2009).

In this case, the appellant does not contest the fact that she was divorced from the Veteran at the time of his death.  Furthermore, she does not argue that the divorce was invalid.  In fact, she appears to have sought the divorce.  Rather, she contends that she should be considered his surviving spouse for VA death benefit purposes because she is his former wife, and because the Veteran promised her his benefits and this promise was ratified by a court.  

For the reasons explained below, the Board finds that the appellant's contentions do not provide a legal basis upon which the claim could be granted.

To be considered a "surviving spouse" of a Veteran, the applicant must have been the Veteran's spouse at the time of his death and have lived continuously with him from the date of their marriage to the date of his death, except where there was a separation due to the misconduct of, or procured by the Veteran without fault of the spouse.  38 C.F.R. § 3.50(b).  A claimant qualifies as a spouse of the Veteran if she was validly married to him. 38 C.F.R. § 3.50.  In determining whether the marriage is valid, the law of the place where the parties resided at the time of marriage, or the law of the place where the parties resided when the right to benefits accrued, will be applied. 38 C.F.R. § 3.1(j).

In order to qualify as the Veteran's surviving spouse the appellant must have entered into a marriage with him that is considered valid under the laws of the jurisdiction in which they resided at the time of the marriage.  The Veteran and the appellant were married in Massachusetts in January 1943, and there is no reason to question the validity of that marriage.  The regulation further specifies, however, that in order to qualify as the Veteran's surviving spouse she must have been his lawful spouse at the time of his death.  The appellant was not the Veteran's lawful spouse at the time of his death because their marriage was terminated by divorce in Florida in October 1981.  She does not contend that this divorce was invalid. 

The Board has considered the appellant's contentions pertaining to the Veteran's promises regarding his benefits as well as the arrangements regarding alimony and child support payments.  Unfortunately, they are not relevant to her claim.  In this case, as the appellant was not married to the Veteran at the time of his death, the appellant cannot be considered as a surviving spouse as defined by 38 C.F.R. § 3.50.  

It is noted that there is a court order where the Veteran was to pay the appellant from his disability check.  To the extent he did not do this, the appropriate action would have been go to back to court to seek compliance.  Those payments to the Veteran terminated with his death.  There is legal basis for the VA to pay alleged back debts or missed payments.  Thus, this information provides no basis for allowing the claim.

The Board has considered the provisions of 38 C.F.R. § 3.55 regarding reinstatement of benefits eligibility based upon terminated marital relationships.  However, this regulation makes it clear that only a surviving spouse is eligible for such reinstatement.  As the appellant was legally divorced from the Veteran at the time of his death, she is not a surviving spouse.

As such, the Board finds that the appellant was not the lawful spouse of the Veteran at the time of his death and that, as a matter of law; she is not the Veteran's surviving spouse for the purpose of receiving VA benefits.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law and not the evidence is dispositive the Board should deny the claim on the ground of lack of legal merit or the lack of entitlement under the law).

Accordingly, the requirements for recognition of the appellant as the Veteran's surviving spouse have not been met and the claim is denied.


ORDER

The claim for recognition of the appellant as the Veteran's surviving spouse for purposes of receiving VA death benefits to include DIC is denied.


____________________________________________
MICHAEL D. LYON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


